Citation Nr: 0818642	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-24 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to June 
1983 and from September 1983 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In April 2006, the Board remanded 
the claim to the AOJ for additional development, and it now 
returns to the Board for appellate review.  The case is 
currently under the jurisdiction of the RO in Waco, Texas.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim.

2.  Prior to October 27, 2006, bilateral pes planus with 
plantar fasciitis was productive of a moderate disability 
manifested by neutral heel alignment; normal foot motion; 
minimal dorsiflexion; moderate plantar pain; tenderness to 
palpation of the plantar surface, in-step, heels, and balls 
of feet; mild pain with palpation of the posterior tibial 
tendon; weakness of the posterior tibial tendon; point 
tenderness over the Achilles; and loss of arch support.

3.  From October 27, 2006, bilateral pes planus with plantar 
fasciitis is productive of a moderate to severe disability 
manifested by mild to moderate flat feet; good alignment of 
the heel and Achilles tendon; swelling and tenderness over 
the course of the posterior tibial tendon; heel pain; 
tenderness of the heel upon palpation; significant functional 
limitation on standing and walking; full subtalar and ankle 
movements that cause some plantar pain; a peculiar pain 
pattern characteristic of plantar fasciitis; and medial arch 
strain.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral pes planus with plantar fasciitis 
have not been met for the period prior to October 27, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5299-5284. 

2.  The criteria for a rating of 20 percent, but no higher, 
for service-connected bilateral pes planus with plantar 
fasciitis have been met for the period from October 27, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5299-5284. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
the information and evidence that the claimant is expected to 
provide, and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This 
notice must also be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Id.  In this case, the veteran was provided 
with a VCAA notification letter in March 2003, prior to the 
initial unfavorable AOJ decision issued in May 2003.  
Additional VCAA letters were sent in August 2004, March 2005, 
and April 2006.

Also, the United States Court of Appeals for Veterans Claims 
(Court) recently delineated specific notice requirements for 
increased compensation claims.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the Court held that 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The March 2003 notice advised the veteran of her and VA's 
responsibilities in developing her claim and indicated that 
she must show that her service-connected bilateral pes planus 
with plantar fasciitis had increased in severity.  However, 
only the August 2004, March 2005, and April 2006 letters 
requested that she submit any evidence in her possession.  
Additionally, the veteran was first informed of the 
diagnostic code relevant to acquired flat feet in the 
statement of the case (SOC) issued in May 2004.  She was also 
not advised prior to the initial rating decision that she 
should submit evidence showing the impact of her disability 
on her daily life and employment.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Initially, the Board notes that the March 2003 letter 
informed the veteran that additional information or evidence 
was needed to support her claim, asked her to send the 
information or evidence to VA, and provided examples of the 
types of evidence that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that she should submit any relevant evidence 
during the development of the claim.  

With regard to the requirements of notice under Vazquez-
Flores, the Board observes that the veteran specifically 
addressed how her bilateral foot disability affected her 
daily life and employment in various VA treatment records and 
at her October 2006 VA examination.  With regard to the 
inadequate notice of the rating criteria under Diagnostic 
Code 5276, the Board notes that the veteran has regularly 
discussed her symptoms of pain, as well as the symptoms she 
experiences upon different circumstances of use.  
Accordingly, the Board finds that the veteran had at least a 
general knowledge of the criteria she must meet for a higher 
rating under this diagnostic code.  Additionally, although 
she was not informed of the rating criteria under Diagnostic 
Code 5284, to which her bilateral foot disability is herein 
evaluated by analogy, these criteria contain no specific test 
results or measurements requiring notice to the veteran; 
thus, that omission is harmless.  For these reasons, the 
Board concludes that the failure to provide a fully VCAA 
compliant notice prior to the initial adjudication has not 
resulted in prejudice to the veteran requiring a remand of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby). 

The Court decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also relevant to the instant claim.  Under Dingess/Hartman, 
VCAA notice requirements apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Here, the April 2006 VCAA notice advised the 
veteran of how to substantiate a disability rating and 
effective date for that rating.  The Board again acknowledges 
the untimeliness of this notice.  However, notice with regard 
to disability ratings is addressed above, and any effective 
date questions raised by the Board's assignment herein of an 
increased rating will be addressed by the RO. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing her 
with a VA examination.  The veteran's VA medical records, 
private medical records, and the reports of March 2003 and 
October 2006 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of her claim.  
The veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claim.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected bilateral pes planus with 
plantar fasciitis.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected bilateral pes planus with plantar 
fasciitis.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected bilateral pes planus with 
plantar fasciitis is assigned a 10 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  
The veteran contends that the symptomatology of her service-
connected bilateral foot disability has increased in 
severity.  Consequently, she argues that a higher rating 
evaluation should be assigned.  

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Initially, the Board notes that the veteran's bilateral pes 
planus with plantar fasciitis is currently evaluated under 
Diagnostic Code 5276, acquired flat feet.  The assignment of 
a particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  In the present case, the Board 
observes that the medical evidence indicates that the 
severity of the veteran's foot symptomatology is more 
reflective of her bilateral plantar fasciitis than of her 
bilateral pes planus; thus, reassignment of the disability to 
another diagnostic code is warranted. 

The rating criteria do not list a specific diagnostic code 
for plantar fasciitis; therefore, the disability must be 
rated by analogy.  The Board determines that the medical 
evidence demonstrates that the veteran's bilateral pes planus 
with plantar fasciitis is most appropriately evaluated by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5284, other 
foot injuries.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).   As discussed above, although the veteran was not 
informed of the specific rating criteria under Diagnostic 
Code 5284, as the criteria are general and do not include 
specific test results or measurements, the Board finds no 
prejudice to her in effecting this change to her rating 
evaluation.

Under Diagnostic Code 5276, for acquired flatfoot, a 10 
percent rating is assigned where flatfoot is moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, either bilateral or unilateral.  For severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  For pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliance, 30 and 50 percent ratings 
(unilateral and bilateral, respectively) are assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5284, a 10-percent evaluation is 
provided for a "moderate" foot injury.  A 20-percent 
evaluation is provided for a "moderately severe" foot 
injury.  A 30-percent evaluation is provided for a "severe" 
foot injury.  The Note to Diagnostic Code 5284 indicates that 
a maximum 40-percent rating will be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.

As reflected in the discussion below, the Board determines 
that a rating in excess of 10 percent for the period prior to 
October 27, 2006 is not warranted.  However, the Board does 
find that a rating of 20 percent, but no higher, is warranted 
for the period from October 27, 2006.  

The veteran filed her claim in January 2003.  During the 
appeal period she has been afforded two VA examinations and 
has received regular treatment through VA medical centers in 
Omaha and Dallas.

At the March 2003 VA examination, physical examination showed 
moderate loss of support bilaterally with tenderness about 
the heel, about the arch of the instep, and about the ball of 
the foot bilaterally.  The examiner noted that symptoms were 
minimal, and that there had been no seeming progression.  He 
reported that the examination was normal other than the loss 
of arch support bilaterally.  He diagnosed pes planus 
bilaterally, minimal symptoms.

VA treatment records dated from August 2003 to November 2004 
generally reflect complaints of bilateral foot pain.  The 
majority of the relevant records reveal only a diagnosis of 
plantar fasciitis, with a diagnosis of flat feet reported 
infrequently.  Left foot pain with atypical radiation to the 
head is noted a number of times; however, the medical 
evidence is unclear as to whether this atypical radiation is 
a result of the foot pain or due to radicular symptoms of the 
veteran's back disability. 

A February 2004 physical therapy record states that the 
bilateral plantar pain is moderate.  In a February 2004 
orthopedic consult note, examination revealed neutral heel 
alignment, normal foot motion, and minimal dorsiflexion.  
Tenderness to palpation of the metatarsophalangeal joints and 
point tenderness over the calcaneus and Achilles tendon were 
noted, as well as flat feet with mild reconstitution of the 
arch with TL toe raise.  The assessment was bilateral heel 
cord tightness.

In April 2004, the veteran reported that her biggest problem 
was pain in heels, balls of her feet, and medial arches.  She 
was noted to walk with an antalgic gait.  The plantar surface 
was found tender to palpation, and there was tenderness of 
posterior tibial tendons.  Extremely tight heel cords with 
dorsiflexion were observed.  Similar findings were made at a 
May 2004 evaluation, which diagnosed bilateral pes planus.

Finally, at a June 2004 podiatry consult, the physician found 
significant pes planus with evidence of hyperpronation upon 
weightbearing and complete loss of longitudinal and 
metatarsal arches upon weightbearing.  The physician observed 
that the veteran walked with an excessively pronated gait.  
Mild pain with direct palpation along the posterior tibial 
tendon distribution medial aspect foot and ankle, minimal 
swelling, and weakness in the posterior tibial tendons were 
observed.  The diagnosis was symptomatic pes planus with 
posterior tibial weakness.

At the October 27, 2006, VA examination, the veteran had 
subjective complaints of pain when she first stands up after 
sitting awhile or sleeping.  She also described aching at 
night, which she treats with elevation and ice, and she 
stated that the feet always feel tired.  Upon examination, 
the examiner noted mild to moderate flat foot.  The heel and 
Achilles tendon were in good alignment.  The veteran could do 
a single footed tiptoe test.  He was not certain whether 
there was adequate medial arch support because of swelling 
and tenderness over the course of the posterior tibial 
tendon, a finding that is seen with adult flat feet.  On 
forcing dorsiflexion, the examiner noted heel pain, but not 
weakness in the muscles or instability.  He reported 
tenderness of the heel upon palpation.  The examiner 
indicated that the veteran had significant functional 
limitation on standing and walking, though he noted no signs 
of abnormal weight bearing.  He stated that subtalar and 
ankle movements were full and not notably painful, though 
some seemed to stretch the plantar fascia, causing plantar 
pain.  The examiner diagnosed mild to moderate flat feet and 
persistent bilateral plantar fasciitis.  

In consideration of DeLuca, the examiner stated he thinks 
that the veteran has more of a problem than her subtalar and 
ankle movements suggest.  However, he also noted that there 
was no additional limitation due to repetition and there was 
not much pain on movement.  He indicated that the peculiar 
pain pattern he found was characteristic of plantar fasciitis 
and that there were signs of medial arch strain.  Overall, 
the examiner found the veteran's foot disability to be 
moderate to severe and that the residual of plantar fasciitis 
was a part of it.  In his November 2006 addendum, after 
reviewing the claims file, the examiner stated that he had no 
changes or additions to the October 2006 report. 

Thus, the Board determines that, prior to October 27, 2006, 
the symptomatology of the veteran's service-connected 
bilateral pes planus with plantar fasciitis is reflective of 
no worse than moderate disability and, thus, would not 
warrant a rating in excess of 10 percent under either the 
originally assigned Diagnostic Code 5276 or the newly 
assigned Diagnostic Code 5284.  However, the Board observes 
that the October 2006 VA examination report reveals that the 
veteran's overall disability level had increased in severity 
from moderate to within the range of moderate to severe.  
Accordingly, the Board finds that the veteran's bilateral pes 
planus with bilateral plantar fasciitis warrants a rating 
evaluation of 20 percent, but no higher, for a moderately 
severe disability under Diagnostic Code 5299-5284.  There is 
no medical evidence that suggests that the veteran's 
bilateral foot disability has been of more than a moderately 
severe nature at any time during the appeal period.  Nor does 
the veteran exhibit marked deformity (with the exception of 
one isolated instance of apparent hyperpronation in June 
2004), accentuated pain on manipulation and use, swelling on 
use, or characteristic callosities which would be reflective 
of a 30 percent rating under the originally assigned 
Diagnostic Code 5276.

As indicated by the above discussion, the Board has 
considered alternate rating codes in evaluating the 
appropriate rating for the veteran's service-connected 
bilateral foot disability as required under Schafrath.  
Additionally, the Board has noted the reports of pain by the 
veteran, but determines that there is no evidence of 
functional loss due to pain, weakness, or fatigability that 
supports a rating in excess of 10 percent prior to October 
27, 2006, or in excess of 20 percent from October 27, 2006, 
for either service-connected bilateral pes planus or plantar 
fasciitis.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  In fact, the 
October 2006 VA examiner expressly finds against these 
factors adding to the veteran's functional limitations.  
Thus, a higher rating based on these factors is not 
warranted. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against assignment of a rating in excess of 10 percent for 
service-connected bilateral pes planus with plantar fasciitis 
prior to October 27, 2006, and a rating in excess of 20 
percent from October 27, 2006.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  Although the veteran has 
indicated that her foot pain affects her work schedule, she 
did not indicate that she cannot work due to her disability.  
The Board finds no evidence that the veteran's service-
connected bilateral pes planus with plantar fasciitis 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability do not result in a marked functional impairment in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 10 percent for service-connected 
bilateral pes planus with plantar fasciitis for the period 
prior to October 27, 2006, is denied.

A rating of 20 percent, but no higher, for service-connected 
bilateral pes planus with plantar fasciitis is granted for 
the period from October 27, 2006, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


